THE THIRTEENTH COURT OF APPEALS

                                    13-13-00276-CV


                       IN THE INTEREST OF N. Y. S., A CHILD


                                   On Appeal from the
                     370th District Court of Hidalgo County, Texas
                             Trial Cause No. F-358-03-G


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, although he is exempt from payment due to his inability to pay costs.

      We further order this decision certified below for observance.

April 24, 2014